The only question of merit appearing in this record is the action of the court in overruling defendant's motion for a new trial upon the ground that the bloody clothes worn by the party assaulted at the time of the assault were introduced in evidence and permitted to remain before the jury during the trial. It is insisted that these bloody clothes were but the presentation of an unsightly spectacle calculated to prejudice the jury. This insistence finds some semblance of support in Boyette v. State, 215 Ala. 472, 110 So. 812; but we do not think this case is controlled by the Boyette Case, supra. There the clothes added nothing to the evidence in aid of a verdict. Here the question was as to the gravity of the offense and the severity of the punishment to be fixed by the jury. The clothes, covered with blood as a direct result of the battery, and worn by the assaulted party at the time he was assaulted, were a part of the res gestæ tending to disclose the severity of the assault. It having been shown that the clothes were the same and were in the same condition as when taken off of the assaulted party immediately after the assault, they were admissible in evidence. That in addition to the above the clothes presented a gruesome spectacle does not render them inadmissible.
We think the law is correctly stated in Hyche v. State, ante, p. 176, 113 So. 644.
Let the judgment be affirmed.
Affirmed.
                              On Rehearing.